Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143328 & (37)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PAUL MARSACK,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 143328
                                                                    COA: 291153
  TAMI SALENS, as Personal Representative of                        Sanilac CC: 08-032206-NI
  the Estate of LAURA GABRIEL, Deceased,
                Defendant-Appellant,
  and
  HASTINGS MUTUAL INSURANCE COMPANY,
             Defendant.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 24, 2011 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the judgment of the Court of Appeals and we REMAND this case to the Court
  of Appeals for reconsideration. The Court of Appeals opinion states, “Contrary to the
  argument raised by the personal representative, MCL 600.5852 is not a statute of
  limitations. Rather, MCL 600.5852 is a saving provision and an exception to the statute
  of limitations.” Slip op at 4. The Court of Appeals opinion further states,
  “Consequently, the personal representative did not meet her burden of establishing that
  MCL 600.5852 applied.” Id. Contrary to those statements, the personal representative,
  who is the defendant, did not argue that MCL 600.5852 is a statute of limitations or that it
  applies in this case. Rather, the personal representative argued that MCL 600.5852 does
  not apply in this case. Because the judgment of the Court of Appeals was based on an
  apparent misunderstanding of the parties’ arguments, we DIRECT the Court of Appeals
  to reconsider its decision in light of the arguments actually made by the parties.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2011                  _________________________________________
         h0920                                                                 Clerk